IN THE SUPREME COURT OF THE STATE OF NEVADA


JILL MARS ON,                                           No. 84374
                         Appellant,
            vs.
SAMUEL MARSON,
                         Respondent.                      FILED
                                                           APR 2 9 2022
                                                          ELIZABETH A. BROWN
                                                        CLERK4.1PREME COURT
                                                            OEMigf
                                                                l eCLER
                                                                    " Vr




                     ORDER DISMISSING APPPEAL




            This is a pro se appeal from an order denying appellant's motion
to enforce or show cause regarding contempt for respondent's alleged failure
to pay alimony. Second Judicial District Court, Washoe County; Dixie
Grossman, Judge.
            Review of the documents submitted to this court pursuant to
NRAP 3(g) reveals a jurisdictional defect. Specifically, the order designated
in the notice of appeal is not substantively appealable. See NRAP 3A(b).
This court has jurisdiction to consider an appeal only when the appeal is
authorized by statute or court rule. Brown v. MHC Stagecoach, LLC, 129
Nev. 343, 345, 301 P.3d 850, 851 (2013) (this court may only consider
appeals authorized by statute or court rule"). No statute or court rule
provides for an appeal from an order regarding the failure to pay alimony.
Further, a contempt order is not independently appealable. See Pengilly v.
Rancho Santa Fe Homeowners Ass'ri. 116 Nev. 646, 649, 5 P.3d 569, 671
(2000). This court lacks jurisdiction and therefore
            ORDERS this appeal DISMISSED.




                                   Silver
                                                      •
                                                            J.
                                   Cadish


                                               Pickm
                                   Pickering




cc:   Hon. Dixie Grossman, District Judge
      Jill Marson
      Allison W. Joffee
      Washoe District Court Clerk




                                     2